
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1



WAIVER TO LOAN AGREEMENT


        THIS WAIVER TO LOAN AGREEMENT, dated as of January 10, 2005 (this
"Waiver"), is made and entered into by and between World Airways, Inc., a
Delaware corporation (the "Borrower"), and the Air Transportation Stabilization
Board (the "Board"). The Borrower, Govco Incorporated as Primary Tranche A
Lender, Citibank, N.A. as Alternate Tranche A Lender, Collateral Agent and
Agent, Citicorp North America, Inc. as Govco Administrative Agent, Citicorp
USA, Inc. as Tranche B Lender, Phoenix American Financial Services, Inc. as Loan
Administrator, and the Board are parties to that certain $30,000,000 Loan
Agreement, dated as of December 30, 2003 (as the same may be amended, restated
or supplemented or otherwise modified from time to time, the "Loan Agreement").
The Borrower and the Board are sometimes herein individually referred to as a
"Party" and, collectively, as the "Parties."

        Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Loan Agreement.

W I T N E S S E T H:

        WHEREAS, the Borrower has informed the Board that the Borrower intends
to effect a restructuring transaction (the "Transaction") pursuant to the terms
and conditions of an Agreement and Plan of Merger (the "Agreement and Plan of
Merger"), by and among the Borrower, World Air Holdings, Inc., a Delaware
corporation ("Holdings"), World Merger Subsidiary, Inc., a Delaware corporation
and a wholly-owned subsidiary of Holdings ("Merger Sub"), a copy of which has
been provided to the Board, whereby (i) Merger Sub will be merged with and into
the Borrower, (ii) each of the issued and outstanding shares of common stock of
the Borrower, par value $.001 per share, will be converted into one share of
common stock of Holdings, par value $.001 per share, (iii) the shareholders of
the Borrower will become shareholders of Holdings, and (iv) the Borrower will
become a wholly-owned subsidiary of Holdings;

        WHEREAS, the Transaction constitutes a restructuring under Section 5.19
of the Loan Agreement (the "Restructuring");

        WHEREAS, Section 5.19(d) of the Loan Agreement provides that the
Borrower shall be permitted to consummate a Restructuring so long as the
Borrower's credit rating (as determined by Fitch (or any other rating agency
reasonably acceptable to the Board and the Agent) in accordance with
Section 8.1(b)(iv) of the Loan Agreement) after giving effect to the
consummation of the Restructuring is no lower than it was immediately prior
thereto;

        WHEREAS, the Borrower has requested that the Board waive compliance by
the Borrower with the provisions of Section 5.19(d) of the Loan Agreement;

        WHEREAS, pursuant to Section 10.1 of the Loan Agreement, so long as the
Board Guarantee is in full force and effect and has not been terminated without
a payment having been made thereunder, the Board may, in its sole discretion,
consent to the amendment, modification or waiver of certain provisions of the
Loan Agreement; and

        WHEREAS, the Board is willing to grant the waiver requested by the
Borrower pursuant to the terms and subject to the conditions set forth herein.

        NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
Parties do hereby agree as follows:

        Section 1.    Waiver.    Subject to the consummation of the
Restructuring in accordance with the terms and conditions of the Agreement and
Plan of Merger, the Board hereby waives compliance by

--------------------------------------------------------------------------------




the Borrower with the provisions of Section 5.19(d) of the Loan Agreement in
connection with the Restructuring.

        Section 2.    Representations and Warranties.    To induce the Board to
enter into this Waiver, the Borrower represents and warrants to the Board that
this Waiver has been duly authorized, executed and delivered by the Borrower and
constitutes the Borrower's legal, valid and binding obligation, enforceable in
accordance with its terms.

        Section 3.    No Waiver; Remedies.    Except as expressly set forth
herein, this Waiver shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the Board
or the Borrower under the Loan Agreement or any other Loan Document, and shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Loan Agreement, any other
Loan Document or the Board Guarantee, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing contained
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Loan Agreement or any
other Loan Document in similar or different circumstances. This Waiver shall
constitute a "Loan Document" for all purposes of the Loan Agreement and the
other Loan Documents.

        Section 4.    Notices.    Any notice, request or other communication
herein required or permitted to be given shall be in writing and may be
personally served or sent by facsimile or United States mail or courier service
and shall be deemed to have been given when delivered in person or by courier
service, or upon receipt of facsimile, or five (5) Business Days after
depositing it in the United States mail, certified mail, with postage prepaid
and properly addressed; provided, that notices shall not be effective against an
addressee until received by it. For the purposes hereof, the address of each
Party is as follows:

The Borrower:    
 
 
World Airways, Inc.
HLH Building
101 World Drive
Peachtree City, Georgia 30269     Attention:   Randy J. Martinez
With a copy to:
 
 
 
 
Powell Goldstein LLP
One Atlantic Center
Suite 1400
1201 West Peachtree Street, N.W.
Atlanta, Georgia 30309     Attention:   Thomas R. McNeill, Esq.
Gabriel Dumitrescu, Esq.
The Board:
 
 
 
 
Air Transportation Stabilization Board
1120 Vermont Avenue, Suite 970
Washington, D.C. 20005     Attention:   Executive Director          

2

--------------------------------------------------------------------------------




With a copy to:
 
 
 
 
United States Department of the Treasury
1500 Pennsylvania Avenue, N.W.
Washington, D.C. 20220     Attention:   Deputy Assistant Secretary
(Government Financial Policy)

        Section 5.    Headings.    The headings set forth in this Waiver are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.

        Section 6.    Severability.    In case any provision in or obligation
under this Waiver shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

        Section 7.    Counterparts.    This Waiver may be executed in any number
of counterparts and by the Parties in separate counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement. Signature pages may be detached
from multiple separate counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
signature page of this Waiver by facsimile transmission shall be as effective as
delivery of a manually executed counterpart hereof.

        Section 8.    Governing Law.    This Waiver and the rights and
obligations of the Parties hereto shall be governed by, and construed in
accordance with, the law of the State of New York; provided, that in the event
the Board becomes a Lender pursuant to the Board Guarantee, the rights and
obligations of the Board hereunder shall be governed by, and construed in
accordance with, the Federal law of the United States of America, if and to the
extent such Federal law is applicable, and otherwise in accordance with the law
of the State of New York.

        Section 9.    Fees and Expenses.    The Borrower agrees to promptly pay,
upon request, all costs and expenses (including the reasonable fees and expenses
of counsel) reasonably incurred by the Agent, the Collateral Agent, the Lenders,
the Board, the Loan Administrator, and the Supplemental Guarantor in connection
with the Restructuring, including, but not limited to, this Waiver.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties have caused this Waiver to be duly
executed as of the date first written above.

    WORLD AIRWAYS, INC.
 
 
By:
 
/s/  RANDY J. MARTINEZ      

--------------------------------------------------------------------------------

Randy J. Martinez
Chief Executive Officer and President
 
 
AIR TRANSPORTATION STABILIZATION BOARD
 
 
By:
 
/s/  MARK R. DAYTON      

--------------------------------------------------------------------------------

Mark R. Dayton
Executive Director

4

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.1



WAIVER TO LOAN AGREEMENT
